   3:21-cv-02217-SAL-SVH        Date Filed 07/23/21   Entry Number 7   Page 1 of 7




              IN IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF SOUTH CAROLINA

Jerel Marquis Heriot,                      )     C/A No.: 3:21-2217-SAL-SVH
                                           )
                   Plaintiff,              )
                                           )
                                           )
       vs.                                 )
                                           )          ORDER AND NOTICE
Anthony Lee Safrit; Tre                    )
Thompson; Nelson Rosario;                  )
Leshawn Darnell Green; Derrick             )
Wade; Jacob Dennis, Jr.; Monica            )
                                           )
Jezzrica Dennis; and Melted
                                           )
Whiskey Bar,                               )
                                           )
                   Defendants.             )
                                           )

      Jerel Marquis Heriot (“Plaintiff”), proceeding pro se, filed this complaint

against Melted Whiskey Bar (“MWB”), its owner, Tre Thompson, MWB

security guards Anthony Lee Safrit, Leshawn Darnell Green, Derrick Wade,

Jacob Dennis, Jr., and Monica Jezzrica Dennis (collectively “MWB

defendants”), and Investigator Nelson Rosario (“Investigator”). Pursuant to

the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Civ. Rule 73.02(B)(2)(e)

(D.S.C.), the undersigned is authorized to review such complaints for relief and

submit findings and recommendations to the district judge.
      3:21-cv-02217-SAL-SVH   Date Filed 07/23/21   Entry Number 7   Page 2 of 7




I.      Factual Background

        Plaintiff alleges on February 2, 2020, at approximately 3:00 a.m., he was

involved in a fight at MWB, which escalated into a shootout. [ECF No. 1 at 10].

Plaintiff claims Safrit, a security guard at MWB, shot Plaintiff in the foot

during the fight, before leaving the scene “to get rid of the handgun.” Id.

Plaintiff alleges Green misled the police in a false police report, resulting in

“Safrit escaping arrest.” Id. at 12.

        Plaintiff alleges Investigator did not perform a thorough investigation

and arrested him “under a perjured and incriminating testimony,” leading to

Plaintiff’s detention. Id. at 11. Plaintiff was later advised by his defense

attorney that Safrit was not “SLED certified” to be a security guard or licensed

to carry a firearm. Id. at 10. Plaintiff seeks over 15 million in damages.

II.     Discussion

        A.    Standard of Review

        Plaintiff filed her complaint pursuant to 28 U.S.C. § 1915, which permits

an indigent litigant to commence an action in federal court without prepaying

the administrative costs of proceeding with the lawsuit. To protect against

possible abuses of this privilege, the statute allows a district court to dismiss

a case upon a finding that the action fails to state a claim on which relief may

be granted or is frivolous or malicious. 28 U.S.C. § 1915(e)(2)(B)(i), (ii). A

finding of frivolity can be made where the complaint lacks an arguable basis

                                        2
   3:21-cv-02217-SAL-SVH       Date Filed 07/23/21   Entry Number 7   Page 3 of 7




either in law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992). A claim

based on a meritless legal theory may be dismissed sua sponte under 28 U.S.C.

§ 1915(e)(2)(B). See Neitzke v. Williams, 490 U.S. 319, 327 (1989). Pro se

complaints are held to a less stringent standard than those drafted by

attorneys. Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). A federal court

is charged with liberally construing a complaint filed by a pro se litigant to

allow the development of a potentially meritorious case. Erickson v. Pardus,

551 U.S. 89, 94 (2007). In evaluating a pro se complaint, the plaintiff’s

allegations are assumed to be true. Fine v. City of N.Y., 529 F.2d 70, 74 (2d

Cir. 1975). The mandated liberal construction afforded to pro se pleadings

means that if the court can reasonably read the pleadings to state a valid claim

on which the plaintiff could prevail, it should do so. Nevertheless, the

requirement of liberal construction does not mean that the court can ignore a

clear failure in the pleading to allege facts that set forth a claim currently

cognizable in a federal district court. Weller v. Dep’t of Soc. Servs., 901 F.2d

387, 390–91 (4th Cir. 1990).

      B.    Analysis

      Federal courts are courts of limited jurisdiction, “constrained to exercise

only the authority conferred by Article III of the Constitution and affirmatively

granted by federal statute.” In re Bulldog Trucking, Inc., 147 F.3d 347, 352

(4th Cir. 1998). Accordingly, a federal court is required, sua sponte, to

                                         3
   3:21-cv-02217-SAL-SVH      Date Filed 07/23/21   Entry Number 7   Page 4 of 7




determine if a valid basis for its jurisdiction exists “and to dismiss the action if

no such ground appears.” Id. at 352; see also Fed. R. Civ. P. 12(h)(3) (“If the

court determines at any time that it lacks subject-matter jurisdiction, the court

must dismiss the action.”). Although the absence of subject matter jurisdiction

may be raised at any time during the case, determining jurisdiction at the

outset of the litigation is the most efficient procedure. Lovern v. Edwards, 190

F.3d 648, 654 (4th Cir. 1999).

      There is no presumption that a federal court has jurisdiction over a case,

Pinkley, Inc. v. City of Frederick, MD., 191 F.3d 394, 399 (4th Cir. 1999), and

a plaintiff must allege facts essential to show jurisdiction in her pleadings.

McNutt v. General Motors Acceptance Corp., 298 U.S. 178, 189–90 (1936); see

also Dracos v. Hellenic Lines, Ltd., 762 F.2d 348, 350 (4th Cir. 1985)

(“[P]laintiffs must affirmatively plead the jurisdiction of the federal court.”).

To this end, Fed. R. Civ. P. 8(a)(1) requires that the complaint provide “a short

and plain statement of the grounds for the court’s jurisdiction[.]” When a

complaint fails to include “an affirmative pleading of a jurisdictional basis[,] a

federal court may find that it has jurisdiction if the facts supporting

jurisdiction have been clearly pleaded.” Pinkley, 191 F.3d at 399 (citations

omitted). However, if the court, viewing the allegations in the light most

favorable to a plaintiff, finds insufficient allegations in the pleadings, the court

will lack subject matter jurisdiction. Id.

                                        4
   3:21-cv-02217-SAL-SVH      Date Filed 07/23/21   Entry Number 7   Page 5 of 7




      The two most commonly recognized and utilized bases for federal court

jurisdiction are (1) federal question pursuant to 28 U.S.C. § 1331; and (2)

diversity of citizenship pursuant to 28 U.S.C. § 1332. The allegations contained

in the instant complaint do not fall within the scope of either form of this court’s

limited jurisdiction.

      The essential allegations contained in Plaintiff’s complaint are

insufficient to show that the case is one “arising under the Constitution, laws,

or treaties of the United States.” 28 U.S.C. § 1331. To the extent Plaintiff is

attempting to bring a civil rights claim pursuant to 42 U.S.C. § 1983, such

claims against MWB Defendants fail because Plaintiff has not shown MWB

Defendants are state actors. Lugar v. Edmondson Oil Co., 457 U.S. 922, 940

(1982) (finding purely private conduct is not actionable under § 1983). As to

Investigator, Plaintiff’s claim that he was arrested under perjured testimony

is insufficient to show Investigator violated Plaintiff’s constitutional rights, as

opposed to negligently conducting the investigation.

      Second, the diversity statute, 28 U.S.C. § 1332(a), requires complete

diversity of parties and an amount in controversy in excess of $75,000.

Complete diversity of parties in a case means that no party on one side may be

a citizen of the same state as any party on the other side. See Owen Equip. &

Erection Co. v. Kroger, 437 U.S. 365, 373‒74 nn.13‒16 (1978). Plaintiff’s



                                        5
   3:21-cv-02217-SAL-SVH     Date Filed 07/23/21   Entry Number 7   Page 6 of 7




complaint fails to allege complete diversity of citizenship pursuant to § 1332(a).

Accordingly, the court has no diversity jurisdiction over this case.

      Because Plaintiff has not shown that the court has either diversity or

federal question jurisdiction over his claims, his complaint is subject to

summary dismissal.

      Accordingly, it appears Plaintiff’s claims are subject to summary

dismissal.

                      NOTICE CONCERNING AMENDMENT

      Plaintiff may attempt to correct the defects in her complaint by filing an

amended complaint within 21 days of this order, along with any appropriate

service documents. Plaintiff is reminded that an amended complaint replaces

the original complaint and should be complete in itself. See Young v. City of

Mount Ranier, 238 F.3d 567, 572 (4th Cir. 2001) (“As a general rule, an

amended pleading ordinarily supersedes the original and renders it of no legal

effect.”) (citation and internal quotation marks omitted). If Plaintiff files an

amended complaint by August 13, 2021, the undersigned will conduct

screening of the amended complaint pursuant to 28 U.S.C. § 1915A. If Plaintiff

fails to file an amended complaint or fails to cure the deficiencies identified

above, the court will recommend to the district court that the claims be

dismissed.




                                       6
   3:21-cv-02217-SAL-SVH   Date Filed 07/23/21   Entry Number 7   Page 7 of 7




     IT IS SO ORDERED.


July 23, 2021                             Shiva V. Hodges
Columbia, South Carolina                  United States Magistrate Judge




                                     7
